Citation Nr: 1736181	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left bicipital tendonitis.

2.  Entitlement to service connection for a skin disorder, to include eczema and shingles.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had a Board hearing in June 2016.

In an October 2016 decision, the Board denied higher ratings for migraine headaches, right and left Achilles tendonitis, allergic rhinitis and right ear hearing loss.  At that time, the Board also remanded for additional development the claims of service connection for right and left bicipital tendonitis and a skin disorder.

While the case was in remand status, in a July 2017 rating decision, the RO granted service connection for right bicipital tendonitis with degenerative arthritis.  As this was a full grant of the benefit sought, the issue is no longer on appeal.

The Board also referred a claim of service connection for left ear hearing loss.  It does not appear that this claim has been addressed so the Board is again referring it to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's left bicipital tendonitis is attributable to his active service.

2.  The Veteran's eczema is attributable to his active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left bicipital tendonitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for eczema are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

In the October 2016 remand, the Board requested that a supplemental statement of the case (SSOC) be issued should any benefit sought not be granted.  An SSOC was issued in July 2017 but it did not include either claim remaining on appeal.  Given the disposition below, proceeding is not prejudicial to the Veteran, and a remand for an SSOC is not necessary. 

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

Left Bicipital Tendonitis Claim

The Veteran contends that his left bicipital tendonitis was incurred in service.  The Veteran received a VA examination for his tendonitis in February 2017.  The examiner provided a diagnosis of bilateral bicipital tendonitis.  Thus, he has a present disability.  The Veteran injured his left shoulder exiting a vehicle, and his right shoulder changing a flat tire in 2006.  As such, there is in-service incurrence of the disabilities.  Finally, the VA examiner opined that the Veteran's bicipital tendonitis was at least as likely as not incurred in service.  The examiner went on to state that the Veteran's service treatment records from September 2010 document a diagnosis of right and left bicipital tendonitis.  Although the July 2017 rating decision granted right bicipital tendonitis, it did not grant the left side.  Therefore, based on the same reasoning, the Board finds that service connection for these disabilities is warranted.

Skin Disorder Claim

The Veteran contends that a present skin disability was incurred in service.  The Veteran received a VA examination in February 2017 and received a diagnosis of eczema, thus establishing a present diagnosis.  Furthermore, the examiner noted a date of onset of 1993 when the Veteran noticed a scaly rash with pruritus on the nape of his neck, scalp, and lower back.  As such, there is in-service incurrence of this disability.  Lastly, the VA examiner opined that the present eczema was at least as likely as not incurred in service.  The rationale was there was treatment for eczema during service and that eczema is chronic with episodes of relative latency and acute exacerbations.  The examiner stated there was no mention of eczema prior to service.  As such, the Board also finds that service connection for eczema is warranted.


ORDER

Service connection for left bicipital tendonitis is granted.

Service connection for eczema is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


